COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Charles Claude Carlton v. The State of Texas

Appellate case number:    01-13-00700-CR, 01-3-00701-CR, and 01-13-00702-CR

Trial court case number: 868139, 868140, and 873521

Trial court:              248th District Court of Harris County

Date motion filed:        March 6, 2014

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Terry Jennings
                           Acting individually      Acting for the Court

Panel consists of: Justices Jennings, Higley, and Sharp


Date: April 22, 2014